         Case 5:20-cv-00618-ESC Document 19 Filed 08/16/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DENISE LEAL SANCHEZ, STEPHEN                     §
BURGOYNE, THE ESTATE OF RUBIN                    §
LEAL,                                            §                SA-20-CV-00618-ESC
                                                 §
                  Plaintiffs,                    §
                                                 §
vs.                                              §
                                                 §
CITY OF POTEET, TEXAS, ERIC A.                   §
JIMINEZ, IN HIS OFFICIAL CAPACITY                §
AS CITY ADMINISTRATOR OF THE                     §
CITY OF POTEET; BRUCE HICKMAN,                   §
IN HIS OFFICIAL CAPACITY AS                      §
CHIEF OF POLICE OF THE CITY OF                   §
POTEET; WILLIAM LAY, IN HIS                      §
OFFICIAL CAPACITY AS INSPECTOR                   §
FOR THE CITY OF POTEET; AND BILL                 §
GAMEZ, IN HIS OFFICIAL CAPACITY                  §
AS A MUNICIPAL JUDGE OF THE                      §
CITY OF POTEET;                                  §
                                                 §
                  Defendants.                    §

                                             ORDER

       Before the Court in the above-styled cause of action are Defendants’ Motion to Withdraw

[#17] and the Motion to Withdraw as Counsel for Plaintiffs [#18]. By her motion, Molly G.

Solis of the law firm of Davidson, Troilo, Ream & Garza, P.C., asks the Court for permission to

withdraw her representation of the City of Poteet and other individual municipal Defendants.

The motion indicates that the City of Poteet has terminated its contract with counsel as of August

5, 2021. Defendants have not yet retained new counsel in this matter. Counsel for Plaintiffs—

the Law Office of Martin Golando, PLLC—have also moved to withdraw, as Plaintiffs have also

terminated their representation. Plaintiffs have also not yet retained new counsel.

       The Court held a telephonic status conference with counsel for all parties on this day. As

the Court indicated at the conference, the Court finds that counsel has raised a valid basis for

                                                1
          Case 5:20-cv-00618-ESC Document 19 Filed 08/16/21 Page 2 of 3




withdrawal. Current counsel for all parties informed the Court at the conference that the parties

desire to retain new counsel and not to proceed pro se in this matter. The Court notes that

although individuals may proceed pro se in federal court, the City of Poteet, as an entity, may

not. See Memon v. Allied Domecq QSR, 385 F.3d 871, 873 (5th Cir. 2004) (explaining that

corporations must have representation in federal court or face default”); Lattanzio v. COMTA,

481 F.3d 137, 140 (2d Cir. 2007) (explaining that partnerships and other entities must have

representation in federal court or face default). Accordingly, if the City of Poteet chooses not to

obtain new counsel, it leaves itself vulnerable to an entry of default and final default judgment, if

pursued by Plaintiffs.

       The Court will therefore grant the motions to withdraw and direct the parties to file either

an advisory indicating they intend to proceed pro se or providing notice of representation by new

counsel within 30 days.       The Court will set this case for a status conference once new

representation has been established.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Withdraw [#17] and the

Motion to Withdraw as Counsel for Plaintiffs [#18] are GRANTED. Withdrawing counsel are

instructed to prepare a copy of their files and forward them to their respective clients’ new

counsel, once substitute counsel enters an appearance.

       IT IS FURTHER ORDERED that the Law Office of Martin Golando, PLLC, is

terminated as attorneys for Plaintiffs.

       IT IS FURTHER ORDERED that Molly G. Solis of the law firm of Davidson, Troilo,

Ream & Garza, P.C. is terminated as attorney for Defendants.

       IT IS FINALLY ORDERED that the parties file an advisory on or before September

15, 2021, regarding the retention of new counsel or the intention to proceed pro se.



                                                 2
 Case 5:20-cv-00618-ESC Document 19 Filed 08/16/21 Page 3 of 3




IT IS SO ORDERED.

SIGNED this 16th day of August, 2021.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                        3
